Citation Nr: 1635373	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  10-32 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an earlier effective date for the Veteran's assigned 100 percent evaluation for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Son



ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of the Veteran, who served on active duty from August 1950 to August 1953.  The Veteran died in March 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The appellant testified at a February 2012 video-conference hearing before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  A transcript of the hearing is of record.

In November 2013, the appellant's claim was remanded by the Board.  The introduction to that remand stated that:

The appellant's statements and testimony may be construed as raising the issue of entitlement to dependency and indemnity compensation based upon clear and unmistakable error in a November 1953 rating decision; however, these matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

It does not appear that the AOJ has subsequently taken action in response to the Board's referral.  In addition, in a May 2014 statement, the appellant submitted various documents and stated that "I'm enclosing the following evidence to show entitlement of dependency and indemnity compensation based upon clear and unmistakable error in November 1953 rating decision."  As these statements were received prior to the change in law requiring all claims to be on specified forms, it remains a proper informal claim.  The Board still does not have jurisdiction over this issue, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

As noted in the Introduction above, the appellant testified at a Board hearing in February 2012 before a VLJ who is no longer employed by the Board.  In May 2014, the appellant was notified that the VLJ who conducted the February 2012 Board hearing was no longer employed by the Board and that she had the opportunity to request another Board hearing.  Subsequently in May 2014, the appellant responded that she wanted a video-conference hearing.  The requested Board hearing has not been held.  As such, remand is required to schedule the appellant for the requested video-conference Board hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a video-conference hearing before the Board at the next available opportunity.  Notice of the hearing must be mailed to the appellant and to her representative.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






